CONFIDENTIAL






 



 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

among

GB SCIENCES, INC.

 

Seller,

 

WELLCANA PLUS, LLC

 

PURCHASER,

 

GB SCIENCES LOUISIANA, LLC,

 

and

 

WELLCANA GROUP, LLC

 


Dated as of November 15, 2019

 

 

 

 

 

 

 

 

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (“Agreement”) is made as of November
15, 2019, among Wellcana Plus, LLC, a Louisiana limited liability company
(“Purchaser”), GB Sciences, Inc. a Nevada corporation (“Seller”), GB Sciences
Louisiana, LLC, a Louisiana limited liability company (the “Company”), and
Wellcana Group, LLC, a Louisiana limited liability company (“WGC”).

 

R E C I T A L S

 

 

A.

Seller owns 50% of the membership interests (“Interests”) in the Company.

 

B.     WGC, an affiliate of Purchaser, owns the remaining 50% of outstanding
membership interests in the Company.

 

C.     Seller has made, in addition to the capital contributions set forth in
the Company’s Operating Agreement, additional capital contributions of
$2,002,997.00.

 

D.     Company is engaged in the cultivation, extraction, processing, and
production of therapeutic cannabis (the “Business”).

 

E.     Purchaser desires to acquire 100% of the Seller’s Interests in the
Company, and Seller desires to sell 100% of Seller’s Interests in the Company,
on the terms contained herein.

 

F.     In exchange for the Purchase Price, Seller has agreed to sell and
transfer to the Purchaser, and the Purchaser has agreed to purchase and acquire
from Seller, 100% of the Interest owned by Seller, on the terms and subject to
the conditions set forth in this Agreement so that Purchaser will become the
owner of 50% of the Interests in the Company, and together with WGC, will own
all of the outstanding Interests in the Company.

 

G.      The Company is a party to a Master Research and Development Agreement
(the “Research Agreement”), dated November 19, 2018, with the Board of
Supervisors of Louisiana State University and Agricultural and Mechanical
College (“LSU”), pursuant to which the Company may be granted rights in certain
intellectual property. The Company has agreed to provide the Seller with an
interest in such intellectual property on the terms and conditions set forth in
this Agreement.

 

H.      Capitalized terms used in this Agreement shall have their respective
definitions as set forth in Section 6.21 or otherwise in the various sections or
recitals of this Agreement.

 

A G R E E M E N T S

 

Now, Therefore, in consideration of the premises, representations, warranties
and agreements contained herein and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

 

 

ARTICLE I      

 

Purchase and Sale of Interests

 

1.1     Purchase and Sale of Interests.

 

On the terms contained in this Agreement, Purchaser is hereby purchasing from
Seller, and Seller is hereby selling to Purchaser, the Interests, free and clear
of all encumbrances, liens, claims, options, pledges, rights of first refusal or
security interests whatsoever (collectively, “Claims”).

 

1.2     Purchase Price.

 

The aggregate purchase price of the Interests (the “Purchase Price”) shall be
equal to Sixteen Million Dollars ($16,000,000) payable as follows: (i) a Secured
Promissory Note substantially in the form attached hereto in the principal
amount of $8,000,000 (the “Promissory Note”) shall be issued by Purchaser to
Seller, and (ii) additional consideration of up to $8,000,000 of “Earn-Out
Payments” shall be paid to Seller in immediately available funds by wire
transfer as provided below. The Purchaser’s obligations under the Promissory
Note will be secured by a pledge of Purchaser’s rights and title in and to the
Interests pursuant to a Pledge Agreement substantially in the form attached
hereto to be delivered by Purchaser to Seller (the “Pledge Agreement”).

 

1.3     Earn-Out Payments.

 

(a)     The Purchaser shall pay to Seller an amount equal to (i) 25% of the
distributions made by the Company to Purchaser, or its successors, in connection
with the services provided by the Company under that certain Agreement for
Services, as it may be amended, modified, extended or replaced from time to time
(the “Services Agreement”) with LSU, derived from the sales of therapeutic
cannabis cultivated at the current Petroleum Drive facility in Baton Rouge,
Louisiana (the “Petroleum Drive Facility”) through September 14, 2022, and (ii)
10% of the distributions made by the Company to Purchaser, or its successors, in
connection with the services provided by the Company under the Services
Agreement, derived from the sales of therapeutic cannabis cultivated at the
Petroleum Drive Facility after September 14, 2022 (together, the “Earn-Out
Payments”). Earn-Out Payments shall be payable to Seller in arrears 30 days from
the date of the distribution to Purchaser from the Company. The Earn-Out
Payments will continue in perpetuity until such time as (i) the Earn-Out
Payments equal, in the aggregate, Eight Million Dollars ($8,000,000), or (ii)
the issuing of licensing or permitting to more than two cultivators (other than
to the Company, its members or any of their Affiliates beneficially owning
(directly or indirectly) an aggregate of 10% or more of the Company) by the
Louisiana Legislature or any other Louisiana governing bodies, (iii) the
termination of the Services Agreement (the “Earn-Out Period”).

 

(b)     The Company, the Purchaser and WGC shall use commercially reasonable
efforts to maximize the Earn-Out Payments. In furtherance of the foregoing, the
Company, the Purchaser and WGC agree, during the Earn-Out Period (i) not to
terminate the Services Agreement or agree to any amendment or modification
thereto that could be expected to result in a reduction in the Earn-Out
Payments, (ii) to cause the Company to make distributions to the Purchaser on a
quarterly basis, of its pro-rata share of the Company’s available cash (subject
to a reasonable reserve for the payment of the Company’s obligations in the
ordinary course), and (iii) not to amend the Company’s Operating Agreement in a
manner that could reasonably be expected to result in a reduction in the
Earn-Out Payments. In addition, the Earn-Out Payments shall not be reduced by
any management fees or any other similar compensatory fees paid by the Company
to any of the Company’s members or their Affiliates.

 

(c)     Purchaser will deliver to Seller within 30 days following the end of
each calendar quarter a statement setting forth in reasonable detail (i) the net
income and cash flows of the Company for the preceding quarter; (ii) all
distributions made by the Company to Purchaser during the preceding quarter, and
(iii) the Purchaser’s determination of the Earn-Out Payments payable to Seller
with respect to the preceding quarter (the “Quarterly Earn-Out Statement”).

 

(d)     The Purchaser shall require that any successor or transferee of the
Interest purchased by it hereunder shall agree in writing to accept the
obligations of Purchaser hereunder with respect to the Earn-Out Payments as if
such successor or transferee were a party hereto.

 

(e)     The Company and Purchaser shall provide Seller and its representatives
with reasonable access with respect to the computations, business and accounting
records and work papers relevant to the determination of the Earn-Out Payments
during normal business hours every fiscal quarter to assist the Seller in
calculating and verifying the Earn-Out Payments and any other matter relating
thereto, and in seeking to resolve any outstanding dispute with respect thereto.

 

(f)     Upon receipt of a Quarterly Earn-Out Statement, Seller shall have thirty
(30) days to object in writing to Purchaser’s determination of the amount of the
Earn-Out Payment set forth therein. If Seller does not agree with the
Purchaser’s determination of the applicable Earn-Out Payment, Seller shall
within said second thirty (30) day period, prepare and deliver to Purchaser a
list of disputed adjustments (the “Disputed Items”). Purchaser and Seller shall
attempt to resolve the Disputed Items. If Purchaser and Seller resolve the
Disputed Items, such Quarterly Earn-Out Statement shall be amended to reflect
such resolution and the determination of the Earn-Out Payment for such quarter
shall become final and any additional Earn-Out Payment above the amount paid in
Section 1.3(a) shall be paid to Seller within five (5) business days.

 

(g)     If Purchaser and Seller are unable to resolve the Disputed Items within
thirty (30) days after receipt by Purchaser of the Disputed Items, then the
Disputed Items shall be resolved by a firm of certified public accountants
mutually acceptable to Purchaser and Seller (the “Accounting Referee”). The
parties shall attempt to cause the Accounting Referee to promptly review the
Disputed Items and determine the final value of each of the Disputed Items. Such
determination shall be made within thirty (30) days after the date on which the
Accounting Referee receives notice of the Disputed Items. The calculation of the
Earn-Out Payment shall then be amended to reflect the determination of the final
value of the Disputed Items and shall become final and binding upon the parties
for the purposes of determining the amount of the Earn-Out Payment payable
pursuant to Section 1.3(a) of the Agreement, and any additional Earn-Out Payment
above the amount paid in Section 1.3(a) shall be paid to Seller within five (5)
business days. The fees, costs and expenses of the Accounting Referee in
conducting such review shall be shared equally by Purchaser and Seller.

 

1.4     Sale and Transfer of Intellectual Property Rights.

 

(a)     Seller is hereby provided with all of Purchaser’s direct and indirect
rights, title and interest in and to the “Developed Intellectual Property” (as
defined in the Research Agreement) which the Company obtains under the Research
Agreement (the “Research Agreement IP”), which rights shall terminate on
September 14, 2022 or, subject to Section 1.4(b), such later date as the
Services Agreement shall terminate upon amendment or renewal thereof, in
consideration of the payments to be made by the Seller to the Purchaser under
this Section 1.4. Upon the receipt of any payments or distributions by the
Purchaser relating to or in connection with the Company’s or Purchaser’s sale,
licensing or other transfer of the Research Agreement IP, the Purchaser shall
immediately pay to the Seller the amount of such payment. In addition, the
Company and Purchaser shall execute such further documents, and perform such
further acts, as may be necessary to transfer, convey and vest in the Seller,
all of Purchaser’s rights to the Research Agreement IP, subject to the terms and
provisions of the Research Agreement.

 

(b)     In consideration of its rights to the Research Agreement IP pursuant to
Section 1.4(a) above, Seller shall be responsible for the funding of (i) 50% of
the $500,000 annual payment due from the Company to LSU under Section 3.1 of the
Services Agreement for each of 2019, 2020 and 2021 (i.e., a total obligation for
Seller in the amount of $750,000), and (ii) $433,500 of payments due from the
Company to LSU with respect to certain equipment purchased under the Services
Agreement (collectively, the “IP Payments”). Upon amendment or renewal of the
Services Agreement which extends the term thereof, Seller shall have the option
to elect by written notice to Purchaser, to continue to retain its rights to the
Research Agreement IP during the extended term, in consideration of Seller’s
obligation to fund 50% of the payments due from the Company to LSU pursuant to
the terms and conditions of the amended or renewed Research Agreement.

 

(c)     During the term of the Services Agreement terminating on September 14,
2022, the sole recourse by the Purchaser to the IP Payments shall be by offset
against amounts otherwise due to Seller under the Promissory Note, as provided
for therein. Upon amendment or renewal of the Services Agreement that extends
the term thereof, if Seller elects to retain its rights in the Research
Agreement IP during the extended term as provided in Section 1.4(b), Seller
shall be responsible for the IP Payments pursuant to the terms and conditions of
the amended or renewed Research Agreement. In the event that any IP Payment is
not paid in full within thirty days following demand therefor, Purchaser at its
option may; (i) offset or recoup payments for the IP Payment from any amounts
due to Seller from Earn Out Payments, (ii) demand payment and seek available
legal remedies or (iii) terminate Seller’s rights and interest in and to the
Research Agreement IP.

 

1.5     Closing and Time and Place of Closing.

 

The closing of the purchase and sale of the Interest (the “Closing”) shall occur
on November 15, 2019, or on such other date the parties may agree, at prevailing
business time remotely by mail, e-mail and/or wire transfer, in each case to the
extent acceptable to the parties hereto, on the date hereof (the “Closing Date”)

 

1.6     Closing Deliveries.

 

(a)     By Seller. At the Closing, Seller shall deliver to Purchaser all of the
following: (i) if applicable, certificates representing 100% of the Interests
duly endorsed in blank or with duly executed membership interest powers, or if
the Interests are not certificated, an appropriate instrument pursuant to which
the Interests are fully assigned and transferred to Purchaser in the form of
Exhibit A hereto; (ii) resignations of the Seller’s designees set forth on
Schedule 1.6 hereto that are serving as officers or managers of the Company at
the Closing; (iii)  a certificate of good standing of the Seller, issued not
earlier than ten (10) days prior to the Closing Date by the Secretary of State
of Nevada; (iv) a copy of all consents required to be obtained by the Seller in
connection with the sale of the Interests; and (v) such other documents as
reasonably requested by Purchaser.

 

(b)     By Purchaser. At the Closing, Purchaser shall deliver to Seller: (i) the
Promissory Note and Pledge Agreement, executed by Purchaser; (ii) a certificate
of good standing of Purchaser, issued not earlier than ten (10) days prior to
the Closing Date by the Secretary of State of Louisiana; (iii) copies of
resolutions of Purchaser’s managers authorizing the execution and delivery of
this Agreement and all other documents executed pursuant hereto to which
Purchaser is a party and the consummation of the transactions contemplated
hereby and thereby, certified as of the Closing Date by an officer of Purchaser;
(iv) a certificate of the Secretary or other appropriate officer of Purchaser,
dated as of the Closing Date and certifying as to the incumbency of the officers
executing this Agreement and the other documents executed pursuant hereto to
which Purchaser is a party and including specimen signatures; and (v) such other
documents as reasonably requested by Seller.

 

1.7     Consent to Sale of the Interest. WGC hereby consents to the sale of the
Interest to Purchaser.

 

1.8     Seller’s Assistance with Business Operations Transition. Following the
Closing Date, Seller shall take all reasonable actions requested by the Company
or the Purchaser so that Purchaser and WGC shall be able to operate the Business
following the Closing as the sole members of the Company, including, without,
limitation, by:

 

(a)     Providing Purchaser with all passwords to access the Company’s email
data and accounts, to the extent available to Seller;

 

(b)     Providing Purchaser with all Company financial and accounting data and
records (including but not limited to journal entries, transaction data, bank
records, invoices, balance sheets, profit and loss statements), to the extent
available to Seller;

 

(c)     Reasonably cooperating and assisting Company with any requests by or
requirements of the Louisiana Department of Agriculture and Forestry, Louisiana
Department of Health, Louisiana State Police, LSU, Louisiana State University
Agricultural Center, or any other Governmental Authority or entity including but
not limited to the filing of any necessary forms, reports, or other necessary
actions, in each case, to the extent relating to periods prior to the Closing;

 

(d)     Performing such further acts and executing such further documents as may
be reasonably necessary to ensure the business operations of the Company
continue without cessation or disruption following the Closing.

 

1.9     Excluded Liabilities. Notwithstanding anything in this Agreement to the
contrary the Purchaser and Company shall not assume, and shall not be deemed to
have assumed any liability or obligations of Seller or its affiliates not
expressly included, including without limitation, the following:

 

(a)     any liabilities and/or obligations of Seller, including obligations to
CSW Ventures, LP, Iliad Research and Trading, LP, Quantum Shop LLC or Network 1
Financial Securities, Inc., or any of their affiliates or subsidiaries;

 

(b)     any liability or obligations for intercompany transfers from Seller to
the Company;

 

(c)     any trade payables of Seller unrelated to the operations of the Company,
it being acknowledged and agreed that the Company shall be liable for all
accounts payable listed on the GB Sciences Louisiana, LLC Vendor Aging Report
dated as of November 7, 2019, a copy of which is attached hereto as Schedule
1.9, as well as any other trade payables generated by the Company following such
date in the ordinary course of the Company’s business.

 

ARTICLE II      

 

Representations and Warranties

 

2.1     Representations and Warranties of Purchaser.

 

Purchaser represents and warrants to Seller that:

 

(a)     Organization and Standing. Purchaser is a limited liability company duly
organized, existing and in good standing under the Laws of the State of
Louisiana. Purchaser has all necessary power and authority to conduct its
business as its business is now being conducted.

 

(b)     Power and Authority. Purchaser has full power and authority to enter
into and perform (i) this Agreement, and (ii) the Promissory Note, the Pledge
Agreement and all other documents and instruments executed or to be executed by
Purchaser in connection with this Agreement (“Purchaser’s Ancillary Documents”).
This Agreement and Purchaser’s Ancillary Documents have been duly executed and
delivered by Purchaser. Neither the execution and delivery of this Agreement and
Purchaser’s Ancillary Documents by Purchaser, nor the consummation by Purchaser
of the transactions contemplated hereby or thereby, will conflict with or result
in a breach of any of the terms, conditions or provisions of Purchaser’s
Governing Documents or of any statute or administrative regulation, or of any
order, writ, injunction, judgment or decree of any court or Governmental
Authority or of any arbitration award.

 

(c)     Consents. No consent, authorization, order or approval of, or notice to
or filing or registration with, any Governmental Authority or other person,
organization or association is required for the execution and delivery by
Purchaser of this Agreement and Purchaser’s Ancillary Documents, and the
consummation by Purchaser of the transactions contemplated by this Agreement and
Purchaser’s Ancillary Documents.

 

(d)     Litigation and Claims. There is no litigation or proceeding, in law or
in equity, pending or, to Purchaser’s knowledge, threatened, against Purchaser
or its officers or directors, either (i) with respect to or affecting
Purchaser’s ability to perform its obligations hereunder, or (ii) that is
reasonably likely to prohibit, restrict or delay the performance of this
Agreement by Purchaser.

 

(e)     Brokers and Finders. Neither Purchaser nor any of its Affiliates has
retained, engaged or entered into any contract, agreement or commitment (whether
written or oral) with any Person who is or will be entitled to a broker’s
commission, finder’s fee, or investment banker’s fee in connection with (i) the
negotiation, execution or performance of this Agreement, or (ii) introducing the
parties hereto to each other.

 

(f)     Complete Disclosure. Neither the Purchaser, WGC nor any of their
respective Affiliates is a party to any agreement or understanding with LSU
(other than the Services Agreement) that has not been disclosed in writing to
the Seller. The representations and warranties of Purchaser in this Agreement
(including the schedules and exhibits hereto) do not omit to state a material
fact necessary in order to make the representations, warranties or statements
contained herein not misleading.

 

2.2     Representations and Warranties of Seller.

 

Seller represents and warrants to Purchaser as follows:

 

(a)     Organization and Standing. The Seller is a corporation duly organized,
existing and in good standing, under the Laws of the State of Nevada.

 

(b)     Power and Authority. The Seller has full power and authority to enter
into and perform (i) this Agreement and (ii) all documents and instruments
executed by Seller in connection with this Agreement (“Seller’s Ancillary
Documents”). This Agreement and Seller’s Ancillary Documents have been duly
executed and delivered by Seller. Neither the execution and delivery of this
Agreement and Seller’s Ancillary Documents by Seller, nor the consummation by
Seller of the transactions contemplated hereby or thereby, will conflict with or
result in a breach of any of the terms, conditions or provisions of Company and
Seller’s Governing Documents or of any statute or administrative regulation, or
of any order, writ, injunction, judgment or decree of any court or Governmental
Authority or of any arbitration award.

 

(c)     Ownership of Interest. Seller owns beneficially and of record 50% of the
Interest in the Company. Seller has not previously assigned, transferred or
otherwise disposed of the Interest, and the Interest will be transferred to the
Purchaser at the Closing, free and clear of all Claims.     

 

(d)     Consents. No consent, authorization, order or approval of, or notice to
or filing or registration with, any Governmental Authority or other Person,
organization or association is required for the execution and delivery by Seller
of this Agreement and Seller’s Ancillary Documents, and the consummation by
Seller of the transactions contemplated by this Agreement and Seller’s Ancillary
Documents, except for such consents that will be obtained by Seller at or prior
to the Closing.

 

(e)     Litigation and Claims. There is no litigation or proceeding, in law or
in equity, pending or, to Seller’s knowledge, threatened, against Seller or its
officers or directors, either (i) with respect to or affecting Seller’s ability
to perform its obligations hereunder, or (ii) that is reasonably likely to
prohibit, restrict or delay the performance of this Agreement by Seller.

 

(f)     Brokers and Finders. Neither Seller nor any of its Affiliates has
retained, engaged or entered into any contract, agreement or commitment (whether
written or oral) with any Person who is or will be entitled to a broker’s
commission, finder’s fee, or investment banker’s fee in connection with (i) the
negotiation, execution or performance of this Agreement, or (ii) introducing the
parties hereto to each other.

 

(g)     Taxes. All applicable transfer taxes and similar charges, fees that may
be due or payable by Seller as a result of the conveyance, assignment, transfer,
assumption or delivery of the Membership Interest as contemplated by this
Agreement shall be paid by Seller.

 

(h)     Conflicts. Except as set forth on Schedule 2.2(h), the Seller is not a
party to, or bound by, any unexpired, undischarged or unsatisfied contract that
is material to the Seller (“Material Contract”) under the terms of which the
execution of, or the performance by Seller according to the terms of this
Agreement would (i) be a default or an event of acceleration, (ii) prohibit,
prevent or delay timely performance by Seller according to the terms of this
Agreement; or (iii) require the consent of or otherwise give any other party to
such Material Contract the right to refuse to give consent to the consummation
of the transactions contemplated hereby or to elect to terminate such Material
Contract, require Seller or the Company to give notice to any other party of the
transactions contemplated hereby, or provide that, or give any other party the
right to declare that, as a result of the consummation of the transactions
contemplated hereby, the Material Contract shall be null and void.

 

(i)     Employees. Except as set forth on Schedule 2.2(i):

 

(i)     With respect to any current or former employees of the Seller who was
employed by Company, there is not now, nor has there been within the twenty four
(24) months before Closing, any pending or, to Seller’s Knowledge, threatened:
(A) unfair labor practice charge, employment discrimination or other charge with
any governmental entity responsible for equal employment opportunity, or
employee grievance; (B) labor-related organizational effort, election
activities, or request or demand for negotiations, recognition or
representation; (C) labor strike, dispute, slowdown, stoppage, picketing,
interruption of work, lockout, or other dispute or controversy with or involving
a labor organization or with respect to unionization or collective bargaining;
or (D) grievance or arbitration proceeding arising out of or under any
collective bargaining agreement. To the Seller’s Knowledge, the Company is not,
and has not been, a party to or bound by any collective bargaining agreement,
other agreement or understanding, work rules or practice, or arbitration award
with any labor union or any other similar organization.

 

(ii)     As of the Closing, the Seller has timely paid or accrued, and is not
and has not been liable for any arrears of, any and all salaries, wages, bonus,
sales commission, vacation and sick pay, profit sharing obligations, other
compensation amounts, and Taxes and penalties (if any) due and owing to or with
respect to Seller’s current and former employees who performed services on
behalf of the Company. To the Seller’s Knowledge, no employee or former employee
of Seller has any right to be rehired by the Company prior to the Company’s
hiring a person not previously employed by the Company. The Seller has not taken
any actions which were calculated to dissuade any of the Company’s present
employees, representatives or agents from becoming associated with Purchaser.

 

(j)     Company Litigation. Seller is not a party to or subject to any pending
claim, litigation or proceeding, in law or in equity, and there are no
proceedings or governmental or other investigations, penalties for corrective or
remedial action, or other compliance or enforcement action, before any
commission or other Governmental Authority, pending, or, to Seller’s Knowledge,
threatened, (i) relating to the Company or the Company’s officers, employees or
members, (ii) with respect to or affecting the Company’s operations, business,
employees or financial condition, or (iii) related to the consummation of the
transactions contemplated hereby. Schedule 2.2(j) contains a complete and
accurate list and description (and any settlement terms) of all claims, actions,
suits and proceedings filed within the last three (3) years, or threatened in
the last twelve (12) months by or against the Seller and: (i) relating to the
Company or affecting the Company’s operations, business, employees or financial
condition or prospects, or by or against the Company’s officers or members, or
(ii) related to the consummation of the transactions contemplated hereby.

 

(k)     Complete Disclosure. The representations and warranties of Seller in
this Agreement (including the schedules and exhibits hereto) do not omit to
state a material fact necessary in order to make the representations, warranties
or statements contained herein not misleading. The information contained in the
Disclosure Statement is complete and accurate in all material respects.

 

ARTICLE III      

 

Post-Closing Agreements

 

3.1     Post-Closing Agreements. From and after the Closing:

 

(a)     Further Assurances. The parties hereto shall execute such further
documents, and perform such further acts, as may be necessary to transfer and
convey the Interests to Purchaser, on the terms herein contained, and to
otherwise comply with the terms of this Agreement and to consummate the
transactions contemplated hereby.

 

(b)     Seller Covenants. As an inducement for Purchaser to enter into this
Agreement, Seller agrees that from and after the Closing and continuing for the
lesser of two (2) years from the Closing Date or the longest time permitted by
applicable Law, Seller shall not and shall cause its Affiliates to not do any
one or more of the following, directly or indirectly:

 

(i)     engage or participate as of the date hereof in the State of Louisiana
(the “Territory”), as an owner, partner, member, shareholder, independent
contractor, employee, consultant, agent, advisor or (without limitation by the
specific enumeration of the foregoing) otherwise, in the Business, as conducted
on the Closing Date or as contemplated on the Closing Date to be conducted;

 

(ii)     solicit or attempt to solicit any Person who is or has been a customer,
supplier, manufacturer, licensor, licensee or any other business relation of the
Company or the Business within the past three (3) calendar years to cease doing
business with, or to alter or limit its business relationship with Purchaser,
the Company or the Business;

 

(iii)     take any actions which are calculated to persuade any employees,
representatives or agents of the Company to terminate their association with the
Company or, other than on the Company’s behalf, hire or otherwise retain the
services of any employees, representatives or agents of the Company (whether on
a full-time basis, part-time basis or otherwise and whether as an employee,
independent contractor, consultant, advisor or in another capacity) who is
acting in such capacity or has acted in such capacity at any time within the
twelve (12) month period immediately preceding such proposed date of hire or
retention; or

 

(iv)     make (or cause to be made) to any Person any disparaging or derogatory
or otherwise negative or false comments or statements concerning the Company or
Purchaser, or any of their respective officers, directors, employees, partners,
shareholders or agents (or any of their products or services).

 

To “engage” in a business means (X) to render services in (or with respect to)
the Territory for that business, or (Y) to own, manage, operate or control (or
participate in the ownership, management, operation or control of) an enterprise
engaged in that business in the Territory. Seller hereby acknowledges and agrees
that the foregoing covenants are commercially reasonable and reasonably
necessary to protect Purchaser and its subsidiaries. Nothing contained herein
shall restrict the Seller from owning, as a passive investment, five percent or
less of the equity securities of any Person in competition with Purchaser or any
of its subsidiaries, which securities are listed on any national securities
exchange or authorized for quotation on the Automated Quotations System of the
National Association of Securities Dealers, Inc., as long as such party has no
other business relationship, direct or indirect, with the issuer of such
securities.

 

(c)     Purchaser Covenants. As an inducement for Seller to enter into this
Agreement, Purchaser, WGC and the Company agree that from and after the Closing
and continuing for the lesser of two (2) years from the Closing Date or the
longest time permitted by applicable Law, Purchaser, WGC and the Company shall
not and shall cause their Affiliates to not do any one or more of the following,
directly or indirectly:

 

(i)     take any actions which are calculated to persuade any employees,
representatives or agents of the Seller to terminate their association with the
Seller or hire or otherwise retain the services of any employees,
representatives or agents of the Seller (whether on a full-time basis, part-time
basis or otherwise and whether as an employee, independent contractor,
consultant, advisor or in another capacity) who is acting in such capacity or
has acted in such capacity at any time within the twelve (12) month period
immediately preceding such proposed date of hire or retention; or

 

(ii)     make (or cause to be made) to any Person any disparaging or derogatory
or otherwise negative or false comments or statements concerning the Seller or
any of its officers, directors, employees, partners, shareholders or agents (or
any of their products or services).

 

(d)     Disclosure of Company Confidential Information. As an inducement for
Purchaser to enter into this Agreement, Seller agrees that for a period of two
(2) years following the Closing Date, Seller shall, and shall cause Seller’s
Affiliates to, maintain all Company Confidential Information in confidence and
shall not, directly or indirectly, disclose any Company Confidential Information
to any Person other than the Company or Purchaser, and Seller shall, and shall
cause Seller’s Affiliates to, not, directly or indirectly, use any Company
Confidential Information for its own benefit, the benefit of any Person or to
the detriment of the Company or its Affiliates. Nothing in this Agreement,
however, shall prohibit such party from using or disclosing Company Confidential
Information to the extent required by Law. If such party is required by
applicable Law to disclose any Company Confidential Information, such party
shall (a) provide Purchaser with prompt notice before such disclosure in order
that Purchaser may attempt to obtain a protective order or other assurance that
confidential treatment will be accorded such information and (b) cooperate with
Purchaser in attempting to obtain such order or assurance. “Company Confidential
Information” means information relating specifically to the Company or the
Business to the extent it is Confidential, including the following: (i)
information regarding the Company’s business, operations, assets, liabilities or
financial condition; (ii) information regarding the Company’s pricing, sales,
merchandising, marketing, capital expenditures, costs, joint ventures, business
alliances, purchasing or manufacturing; (iii) information regarding the
Company’s other employees or sales representatives, including their identities,
responsibilities, competence and compensation; (iv) customer lists or other
information regarding the Company’s current or prospective customers, including
information regarding their identities, contact persons and purchasing patterns;
(v) information regarding the Company’s current or prospective vendors,
suppliers, distributors or other business partners; (vi) forecasts, projections,
budgets and business plans regarding the Company; (vii) information regarding
the Company’s planned or pending acquisitions, divestitures or other business
combinations; (viii) the Company’s trade secrets and proprietary information;
(ix) the Company’s technical information, patent disclosures and applications,
copyright applications, sketches, drawings, blueprints, models, know-how,
discoveries, inventions, improvements, techniques, processes, business methods,
equipment, algorithms, software programs, software source documents and
formulae, in each case regarding the Company’s current, future or proposed
products or services (including information concerning the Company’s research,
experimental work, development, design details and specifications, and
engineering); and (x) the Company’s website designs, website content, proposed
domain names, and data bases. “Confidential” means not generally available to
the public. “Confidential Information” shall not, however, include (i)
information which was in the possession of the Seller prior to the formation of
the Company, or (ii) information developed or obtained by the Seller or its
agents or affiliates in connection with Seller’s own business. Information shall
not be considered to be generally available to the public if it is made public
by Seller in violation of this Agreement or by a third party who has no lawful
right to disclose the information or who does so in violation of any
contractual, legal or fiduciary obligation to Purchaser.

 

(e)     Disclosure of Seller Confidential Information. As an inducement for
Seller to enter into this Agreement, each of Purchaser, WGC and the Company
agree that for a period of two (2) years following the Closing Date, that they
shall and cause their respective Affiliates to, maintain all Seller Confidential
Information in confidence and shall not, directly or indirectly, disclose any
Seller Confidential Information to any Person, and shall, and shall cause their
respective Affiliates to, not, directly or indirectly, use any Seller
Confidential Information for its own benefit, the benefit of any Person or to
the detriment of the Seller or its Affiliates. Nothing in this Agreement,
however, shall prohibit such party from using or disclosing Seller Confidential
Information to the extent required by Law. If such party is required by
applicable Law to disclose any Confidential Information, such party shall (a)
provide Seller with prompt notice before such disclosure in order that Seller
may attempt to obtain a protective order or other assurance that confidential
treatment will be accorded such information and (b) cooperate with Seller in
attempting to obtain such order or assurance. “Seller Confidential Information”
means information relating specifically to the Seller or the Seller’s business
to the extent it is Confidential and not currently used in connection with the
Business or its current operations, including the following: (i) information
regarding the Seller’s business, operations, assets, liabilities or financial
condition; (ii) information regarding the Seller’s pricing, sales,
merchandising, marketing, capital expenditures, costs, joint ventures, business
alliances, purchasing or manufacturing; (iii) information regarding the Seller’s
employees or sales representatives, including their identities,
responsibilities, competence and compensation; (iv) customer lists or other
information regarding the Seller’s current or prospective customers, including
information regarding their identities, contact persons and purchasing patterns;
(v) information regarding the Seller’s current or prospective vendors,
suppliers, distributors or other business partners; (vi) forecasts, projections,
budgets and business plans regarding the Seller; (vii) information regarding the
Seller’s planned or pending acquisitions, divestitures or other business
combinations; (viii) the Seller’s trade secrets and proprietary information;
(ix) the Seller’s technical information, patent disclosures and applications,
copyright applications, sketches, drawings, blueprints, models, know-how,
discoveries, inventions, improvements, techniques, processes, business methods,
equipment, algorithms, software programs, software source documents and
formulae, in each case regarding the Seller’s current, future or proposed
products or services (including information concerning the Seller’s research,
experimental work, development, design details and specifications, and
engineering); and (x) the Seller’s website designs, website content, proposed
domain names, and data bases. “Seller Confidential Information” shall not,
however, include information developed or obtained by the Purchaser, WGC, the
Company or their agents or affiliates in connection with the Company’s or their
own businesses. Information shall not be considered to be generally available to
the public if it is made public by Purchaser, WGC or the Company in violation of
this Agreement or by a third party who has no lawful right to disclose the
information or who does so in violation of any contractual, legal or fiduciary
obligation to Seller.

 

(f)     Name Change. Within ten (10) Business Days following the Closing Date,
the Company shall change its name to a name which has no reference to “GB
Sciences” or any derivative or variation thereof, which it is reasonably capable
and shall make all filings necessary to effect such name change, and shall
thereafter cease using such name.

 

(g)     Injunctive Relief. Each party specifically recognizes that any breach of
Sections 3.1 (b) though (f) of this Agreement will cause irreparable injury and
that actual damages may be difficult to ascertain, and in any event, may be
inadequate. Accordingly, each party agrees that in the event of any such breach,
the non-breaching party shall be entitled to injunctive relief in addition to
such other legal and equitable remedies that may be available. The parties
hereto recognize that the territorial, time and scope limitation in Sections 3.1
(b) through (f) hereof are reasonable and properly required for the protection
of the respective parties and in the event that such limitations (or lack
thereof) are deemed to be unreasonable by a court of competent jurisdiction, the
parties agree and submit to the imposition of such limitations as said court
shall deem reasonable.

 

ARTICLE IV.

 

Taxes

 

4.1     Liability for Taxes

 

(a)     Seller shall be liable for and pay and shall indemnify and hold harmless
each Indemnitee from and against any and all Losses incurred by such Purchaser
Indemnitee in connection with or arising from (i) any Taxes imposed on the
Seller, or for which the Seller may otherwise be liable, for Seller’s share of
pass-through taxable income related to any Pre-Closing Tax Period and any
Pre-Closing Straddle Period and (ii) any real property transfer or gains Tax,
sales Tax, use Tax, value added Tax, stamp Tax, documentary Tax, stock transfer
Tax, or other similar Tax imposed on the sale of the Interests contemplated by
this Agreement.

 

(b)     For purposes of Section 4.1(a), the pass-through taxable income of the
Company for the Pre-Closing Straddle Period shall be determined by assuming that
the Straddle Period consisted of two taxable years or periods, one which ended
at the close of business on the Closing Date and the other which began at the
beginning of business on the day following the Closing Date and items of income,
gain, deduction, loss or credit of the Company for the Straddle Period shall be
allocated between such two taxable years or periods on a “closing of the books
basis” by assuming that the books of the Company were closed at the close of the
Closing Date, provided, however, that exemptions, allowances, deductions or
Taxes that are calculated on an annual basis, such as property Taxes and
depreciation deductions, shall be apportioned between such two taxable years or
periods on a daily basis.

 

4.2     Assistance and Cooperation.

 

After the Closing Date, each of Seller and Purchaser shall (and shall cause
their respective Affiliates to):

 

(a)     timely sign and deliver such certificates or forms as may be necessary
or appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports relating to any Pre-Closing Tax Period or Pre-Closing
Straddle Period;

 

(b)     cooperate fully in preparing for and defending any audits of, or
disputes with taxing authorities regarding, any Tax Returns of the Company
relating to any Pre-Closing Tax Period or Pre-Closing Straddle Period;

 

(c)     make available to the other and to any Tax Authority as reasonably
requested all information, records, and documents relating to Taxes of the
Company to the extent in the possession of such party; and

 

(d)     furnish the other with copies of all correspondence received from any
Tax Authority in connection with any Tax audit or information request relating
to any Pre-Closing Tax Period or Pre-Closing Straddle Period.

 

ARTICLE V

 

Indemnification

 

5.1     General. From and after the Closing, the parties shall indemnify each
other as provided in this ARTICLE V. As used in this Agreement:

 

(a)     “Damages” means all liabilities, demands, claims, actions or causes of
action, regulatory, legislative or judicial proceedings or investigations,
assessments, levies, losses, taxes, fines, penalties, damages, costs and
expenses, including reasonable attorneys’, accountants’, investigators’,
experts’ fees and expenses, sustained or incurred in connection with the
defense, investigation, adjudication, settlement or other resolution of any
indemnification claim;

 

(b)      “Indemnified Party” means, with respect to a particular matter, a party
hereto who is entitled to indemnification from another party hereto pursuant to
this ARTICLE V;

 

(c)     “Indemnifying Party” means, with respect to a particular matter, a party
hereto who is required to provide indemnification under this ARTICLE V to
another party hereto;

 

(d)     “Third Party Claim” means any action, suit, proceeding, investigation,
or like matter, which is asserted or threatened by a party other than the
parties hereto, their successors and permitted assigns against any Indemnified
Party or to which any Indemnified Party is subject, and with respect to which
the Indemnified Party is entitled to indemnification from an Indemnifying Party
under this Agreement.

 

5.2     Indemnification Obligations of Seller. Seller shall defend, indemnify,
save and keep harmless Purchaser, Company, and their officers, directors,
stockholders, employees, members, partners, advisors, legal counsel,
accountants, consultants, agents, lenders, heirs, executors, successors and
permitted assigns and Affiliates of any of the foregoing (each a “Purchaser
Indemnitee” and collectively, the “Purchaser Indemnitees”) against and from all
Damages sustained or incurred by any of them resulting from or arising out of or
by virtue of:

 

(a)     any inaccuracy in or breach of any representation and warranty made by
Seller in this Agreement or in any Seller’s Ancillary Document;

 

(b)     any breach by Seller of, or failure by Seller to comply with, any of its
covenants or obligations under this Agreement or any Seller’s Ancillary
Document; and

 

(c)     any fraud or intentional misrepresentations or omissions by Seller.

 

5.3     Indemnification Obligations of Purchaser. Purchaser shall defend,
indemnify, save and keep harmless Seller and its officers, directors,
stockholders, employees, members, partners, advisors, legal counsel,
accountants, consultants, agents, heirs, executors, successors and permitted
assigns and Affiliates of any of the foregoing (each a “Seller Indemnitee” and
collectively, the “Seller Indemnitees”) from all Damages sustained or incurred
by Seller resulting from or arising out of or by virtue of:

 

(a)     any inaccuracy in or breach of any representation and warranty made by
Purchaser in this Agreement or any Purchaser’s Ancillary Document;

 

(b)     any breach by Purchaser of, or failure by Purchaser to comply with, any
of its covenants or obligations under this Agreement or any Purchaser’s
Ancillary Document; and

 

(c)     except to the extent the facts supporting any such Claim give rise to a
Claim for indemnification by a Purchaser Indemnitee pursuant to Section 4.2, any
Claim against a Seller Indemnitee on account of the operation of the business of
the Company on or subsequent to the Closing Date.

 

5.4     Limitations on Indemnification Obligations of Seller. Seller’s
obligations pursuant to the provisions of ARTICLE V are subject to the following
limitations:

 

(a)     Purchaser Indemnitees shall not be entitled to recover under Section 5.2
unless a claim has been asserted by written notice, setting forth the basis for
such claim, delivered to Seller, on or prior to the twelve (12) month
anniversary of the Closing Date; provided, however, that the foregoing time
limitation shall not apply to recovery for any inaccuracy in a representation or
breach of a warranty contained in Section 2.2(a) (Organization and Standing),
Section 2.2(b) (Power and Authority), and Section 2.2(c) (Ownership of
Interests) Section 2.2(d) (Consents), Section 2.2(e) (Litigation and Claims),
Section 2.2(g) (Taxes), (collectively, the “Excluded Representations”),
(collectively, the “Excluded Representations”), which shall survive until the
expiration of the applicable statute of limitations.

 

(b)     Notwithstanding anything to the contrary herein contained, the
indemnification obligations under Section 4.4 shall not limit a Purchaser
Indemnitee’s right to recover Damages which result from or arise out of fraud,
intentional misrepresentation or intentional torts of Seller.

 

5.5     Third Party Claims.

 

(a)     Promptly following the receipt of notice of a Third Party Claim, the
party receiving the notice of the Third Party Claim shall (i) notify the other
party of its existence setting forth with reasonable specificity the facts and
circumstances of which such party has received notice and (ii) if the party
giving such notice is an Indemnified Party, specifying the basis hereunder upon
which the Indemnified Party’s claim for indemnification is asserted.

 

(b)     Except as herein provided, the Indemnified Party shall not, and the
Indemnifying Party shall, have the right to contest, defend, litigate or settle
such Third Party Claim, if the defense of a Third Party Claim is so tendered and
the Indemnifying Party accepts such tender and acknowledges in writing without
qualification its indemnification obligation and has paid to the Indemnified
Party all expenses (including attorneys’ fees) incurred by the Indemnified Party
in connection with such Third Party Claim. The Indemnified Party shall have the
right to be represented by counsel at its own expense in any such contest,
defense, litigation or settlement conducted by the Indemnifying Party. The
Indemnifying Party shall lose its right to contest, defend, litigate and settle
the Third Party Claim if it shall fail to diligently contest the Third Party
Claim. So long as the Indemnifying Party has not lost its right to contest,
defend, litigate and settle as herein provided, the Indemnifying Party shall
have the right to contest, defend and litigate the Third Party Claim and shall
have the right to enter into any settlement of any Third Party Claim; provided,
however, the Indemnifying Party may not enter into any settlement of any Third
Party Claim without the prior written consent of the Indemnified Party if
pursuant to or as a result of such settlement, (i) injunctive or other equitable
relief would be imposed against the Indemnified Party, or (ii) such settlement
would create any financial or other obligation on the part of the Indemnified
Party. The Indemnifying Party shall not be entitled to assume control of a Third
Party Claim and shall pay the reasonable fees and expenses of counsel retained
by the Indemnified Party if (A) the Third Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment or allegation, or
(B) the Third Party Claim seeks injunctive or other equitable relief, or which,
if adversely determined, would impair in any material respect the financial
condition, business, operations, reputation or prospects of Purchaser or its
subsidiaries (including each member of the Company Group). All expenses
(including attorneys’ fees) incurred by the Indemnifying Party in connection
with the foregoing shall be paid by the Indemnifying Party. If an Indemnified
Party is entitled to indemnification against a Third Party Claim, and the
Indemnifying Party fails to accept a tender of the defense of a Third Party
Claim pursuant to this Section 5.5(b), the Indemnified Party shall have the
right, without prejudice to its right of indemnification hereunder, in its
discretion exercised in reasonable good faith and upon the advice of counsel, to
contest, defend and litigate such Third Party Claim, and may settle such Third
Party Claim, either before or after the initiation of litigation, at such time
and upon such terms as the Indemnified Party deems fair and reasonable, provided
that at least five (5) days prior to any such settlement, written notice of its
intention to settle is given to the Indemnifying Party, together with the
proposed terms of settlement. If, pursuant to the preceding sentence, the
Indemnified Party so contests, defends, litigates or settles a Third Party Claim
for which it is entitled to indemnification hereunder, the Indemnified Party
shall be reimbursed by the Indemnifying Party for the reasonable attorneys’ fees
and other expenses of contesting, defending, litigating and settling the Third
Party Claim which are incurred from time to time, promptly following the
presentation to the Indemnifying Party of itemized bills for such attorneys’
fees and other expenses.

 

5.6     Indemnification Payments as an Adjustment to Purchase Price. Purchaser
and Seller agree to report each indemnification payment made in respect of any
Damages as an adjustment to the Purchase Price for federal income tax purposes
unless the Indemnified Party determines in good faith that such reporting
position is incorrect (it being understood that if any reporting position is
later disallowed in any administrative or court proceedings, the Indemnifying
Party shall indemnify the Indemnified Party for the effects of such
disallowance, and it being further understood that the obligations under this
parenthetical clause shall remain in effect without limitation as to time).

 

5.7     Indemnification Exclusive Remedy. Each party hereto acknowledges and
agrees that, except in the case of fraud or intentional misrepresentation or
omission, from and after the Closing, its sole and exclusive remedy with respect
to any and all Claims shall be indemnification in accordance with this ARTICLE V
and such party shall have no other remedy or recourse.

 

5.8     No Materiality. For purposes of indemnification under this ARTICLE V,
each of the representations and warranties that contain any qualifications as to
“materiality,” “material,” “material adverse effect” or words of similar effect
shall be deemed to have been made as though there were no such qualifications in
determining whether there has been any breach of any representations or
warranties hereunder or the amount of Damages relating thereto.

 

ARTICLE VI

 

6.1     Termination.     This Agreement may be terminated at any time prior to
the Closing:

 

(a)     by the Seller or the Purchaser in the event that any order of a
Governmental Authority restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement shall have become final and
non-appealable, through no failure, delay, fault of or breach by the terminating
Party;

 

(b)     by the Purchaser if (i) the Seller shall have breached any of its
representations, warranties, covenants or agreements contained in this
Agreement, and such breach cannot be or has not been cured within ten (10) days
after the giving of written notice by Purchaser to Seller specifying such
breach;

 

(c)     by the Seller if (i) the Purchaser shall have breached any of its
representations, warranties, covenants or agreements contained in this
Agreement, and such breach cannot be or has not been cured within ten (10) days
after the giving of written notice by the Seller to the Purchaser specifying
such breach; or

 

(d)     by the mutual written consent of the Seller and Purchaser.

 

6.2     Effect of Termination.      In the event of termination of this
Agreement as provided in Section 6.1, this Agreement shall become void and there
shall be no liability or obligation on the part of any Party.

 

ARTICLE VII

 

Miscellaneous

 

7.1     Publicity. Except as otherwise required by Law, press releases
concerning this transaction shall be made only with the prior agreement of LSU,
Seller and Purchaser, and no such press releases or other publicity shall state
the amount of the Purchase Price. The foregoing shall not apply to restrict the
dissemination of information by Purchaser to lenders, investors or prospective
investors or lenders.

 

7.2     Notices. All notices required or permitted to be given hereunder shall
be in writing and may be delivered by hand, by email, by facsimile or by
nationally recognized private courier. Notices delivered by hand, by facsimile,
or by nationally recognized private carrier shall be deemed given on the day of
receipt; provided, however, that a notice delivered by facsimile shall only be
effective if such notice is also delivered by hand or nationally recognized
private courier on or before two (2) business days following its delivery by
facsimile. All notices shall be addressed as follows: (a) if to the Seller, then
addressed to Seller, GB Sciences, Inc., 3550 W Teco Avenue, Las Vegas NV 89118
Attn: John Poss email j.poss@gbsciences.com, with a copy (which shall not
constitute notice) to Gary Henrie, email GRHLaw@yahoo.com (b) if to Purchaser,
addressed to Purchaser, Charles M. Rush., Esq., 202 Magnate Drive, Lafayette,
Louisiana 70508; Email; cmrush@charlesmrushesq.com; with a copy (which shall not
constitute notice) to c/o John Davis 18530 Petroleum Drive, Baton Rouge,
Louisiana, 70809; email: john.davis@gbsciences.com, and/or (c) to such other
respective addresses and/or addressees as may be designated by notice given in
accordance with the provisions of this Section 7.2.

 

7.3     Fees and Expenses. Except as otherwise provided in this Agreement, each
party hereto shall bear all fees and expenses incurred by such party in
connection with, relating to or arising out of the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including attorneys’, accountants’, brokers’ and other
professional fees and expenses.

 

7.4     Entire Agreement. This Agreement and the instruments to be delivered by
the parties pursuant to the provisions hereof (a) constitute the entire
agreement between the parties and (b) supersede any prior agreements,
representations or warranties between the parties regarding the subject matter
hereof. Each exhibit, and schedule, shall be considered incorporated into this
Agreement.

 

7.5     Survival; Non-Waiver. All representations, warranties and covenants
contained in the Agreement or any agreement or instrument delivered in
connection with this Agreement shall survive the Closing regardless of any
investigation or lack of investigation by any of the parties hereto (and none
shall merge into any instrument of conveyance). The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege in this
Agreement conferred, or the waiver by said party of any breach of any of the
terms, covenants or conditions of this Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, right or privileges,
but the same shall continue and remain in full force and effect as if no such
forbearance or waiver had occurred. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.

 

7.6     Applicable Law; Jurisdiction. This Agreement shall be governed and
controlled as to validity, enforcement, interpretation, construction, effect and
in all other respects by the internal laws of the State of Louisiana are
applicable to contracts made in that State, without regard to any conflict of
law principles of the State of Louisiana. Each of the parties to this Agreement
submits to the exclusive jurisdiction of any state or federal court sitting in
Baton Rouge, Louisiana, in any action or proceeding arising out of or relating
to this Agreement and agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court.

 

7.7     WAIVER OF TRIAL BY JURY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY OF THE PARTIES HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

7.8     Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their successors and permitted assigns.
Nothing in this Agreement, express or implied, is intended to confer on any
Person other than the parties hereto, and their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

7.9     Assignment. This Agreement shall not be assignable by any party without
the prior written consent of the other parties; provided that Purchaser may, in
its sole discretion, assign in whole or in part its rights and obligations
pursuant to this Agreement (a) to one or more of its Affiliates, (b) to any of
its lenders as collateral security and (c) in connection with a sale of all or a
portion of its business, provided that in each event, Purchaser shall not be
released from its obligations hereunder.

 

7.10     Amendments. This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of each of
the parties hereto.

 

7.11     Governmental Reporting. Anything to the contrary in this Agreement
notwithstanding, nothing in this Agreement shall be construed to mean that a
party hereto or other Person must make or file, or cooperate in the making or
filing of, any return or report to any governmental authority in any manner that
such Person or such party reasonably believes or reasonably is advised is not in
accordance with Law.

 

7.12     Headings. The headings contained in this Agreement are for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement.

 

7.13     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any applicable
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction so as to best give effect
to the intent of the parties under this Agreement.

 

7.14     Counterparts. This Agreement may be executed by counterpart signature,
each of which signature shall be deemed an original, all of which together shall
constitute one in the same instrument. Furthermore, delivery of a copy of such
signature by facsimile transmission, email or other electronic exchange
methodology shall constitute a valid and binding execution and delivery of this
Agreement by such party, and such electronic copy shall constitute an
enforceable original document.

 

7.15     No Strict Construction. The parties hereto jointly participated in the
negotiation and drafting of this Agreement. The language used in this Agreement
shall be deemed the language chosen by the parties hereto to express their
collective mutual intent. This Agreement shall be construed as if drafted
jointly by the parties hereto, and no rule of strict construction shall be
applied against any Person or entity.

 

7.16     Gender. As used in this Agreement, the masculine, feminine or neuter
gender shall be deemed to include the others whenever the context so indicates
or requires.

 

7.17     Interpretation. Whenever the term “include” or “including” is used in
this Agreement, it shall mean “including, without limitation,” (whether or not
such language is specifically set forth) and shall not be deemed to limit the
range of possibilities to those items specifically enumerated. The words
“hereof, “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision. Terms defined in the
singular have a comparable meaning when used in the plural and vice versa.

 

7.18     Successors and Assigns. This Agreement shall be binding upon and the
benefits of it shall inure to the Parties and their respective legal
representatives, heirs, successors, and assigns; provided, however, that no
Party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other Party which
shall not be unreasonably withheld, except that the Purchaser may transfer or
assign, in whole or from time to time in part, (a) to one or more of its
respective Affiliates or (b) to its respective lenders as collateral security,
its rights under this Agreement provided Purchaser remains fully responsible to
the Company for its obligations under this Agreement.

 

7.19     No Third Party Beneficiaries.     The Parties shall have the sole right
to enforce the performance of the provisions of this Agreement and the sole
right to receive any amounts payable by the Parties pursuant to this Agreement,
and that no other Person shall be entitled to, or shall have any claim, right,
title or interest to or in any such amounts by virtue of this Agreement. This
Agreement is personal to the Parties, and is not intended for the benefit of,
and is not intended to be relied upon by, any other Person and no such Person
(or any other Person acting on its behalf) shall be entitled to the benefit of
or to enforce this Agreement.

 

7.20     Attorney Fees. In the event of any dispute, the prevailing Parties will
be entitled to recover, in addition to other remedies, their reasonable attorney
fees in prosecuting or defending against any claim.

 

7.21     Definitions; References.

 

(a)     An “Affiliate” means, with respect to any Person, any other Person which
Controls such Person, which such Person Controls, or which is under common
Control with such Person.

 

(b)      “Control” means the power to direct or cause the direction of the
management and policies of a Person, directly or indirectly, through voting
securities, contract or otherwise.

 

(c)     “Governmental Authority” means any United States federal, state, local
or other government or political subdivision thereof or any agency or
instrumentality of such government or political subdivision or court,
arbitration, administrative agency or commission, insurance or securities
regulatory or self-regulatory body (including all applicable state insurance
regulatory authorities) or securities or commodities exchange.

 

(d)     “Governing Documents” means the articles of organization or
incorporation or formation, bylaws, operating agreement and any other agreements
or documents relating to the organization, management or operation of an entity
relating to the rights, duties and obligations of the equity holders of such
entity.

 

(e)     “Law” means any statute, law (including common law), ordinance,
regulation, rule, code, order, constitution, treaty, common law, judgment,
decree, other requirement or rule of law of any Governmental Authority.

 

(f)     “Person” means any individual, company, firm, business, corporation,
partnership, limited liability company, trust, estate, association, governmental
authority, or any other entity of any kind.

 

(g)     “Pre-Closing Straddle Period” means the portion of the Straddle Period
that extends before the Closing Date though the Closing Date.

 

(h)     “Pre-Closing Tax Period” means any taxable period or portion thereof
that ends on or before the Closing Date.

 

(i)     “Straddle Period” means any taxable period that begins on or before the
Closing Date and ends on or after the Closing Date.

 

(j)     “Tax Authority” means any Governmental Authority having jurisdiction
over the assessment, determination, collection or other imposition of Taxes.

 

(k)     “Taxes” means (A) any federal, state, local or foreign net income, gross
income, gross receipts, windfall profit, severance, property, production, sales,
use, license, excise, franchise, employment, payroll, withholding on amounts
paid to or by any Person, alternative or add-on minimum, ad valorem,
value-added, transfer, stamp, or environmental tax (including taxes under Code
Section 59A), escheat payments or any other tax, custom, duty, governmental fee
or other like assessment or charge of any kind whatsoever, together with any
interest or penalty, addition to tax or additional amount imposed by any
governmental authority and (B) any liability for the payment of amounts
determined by reference to amounts described in clause (A) as a result of being
or having been a member of any group of corporations that files, will file, or
has filed Tax Returns on a combined, consolidated or unitary basis, as a result
of any obligation under any agreement or arrangement (including any Tax Sharing
Arrangement), as a result of being a transferee or successor, or otherwise.

 

(l)     “Tax Return” means any report, return, election, document, estimated tax
filing, declaration or other filing provided to any taxing authority with
respect to Taxes (including any attached schedules), including any information
return, claim for refund, amended return or declaration of estimated Taxes,
including any amendments thereto.

 

[remainder of page intentionally left blank; signature page follows]

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

PURCHASER:                                 

 

WELLCANA PLUS, LLC
By: K2 Logic, LLC, its Manager

 

By: /s/ Charles Hohorst

Name: Charles F. Hohorst, III

Title: Manager

 

By: /s/ Charles Rush

Name: Charles M. Rush

Title: Manager

 

SELLER:

 

GB SCIENCES, INC.

 

By: /s/ John C. Poss
Name: John C. Poss
Title: CEO and Chairman

 

COMPANY:

 

GB SCIENCES LOUISIANA, LLC

 

By: /s/ John Davis
Name: John Davis
Title: President

 

WGC:

WELLCANA GROUP, LLC

By: K2 Logic, LLC, its Manager

 

By: /s/ Charles Hohorst

Name: Charles F. Hohorst, III

Title: Manager

 

By: /s/ Charles Rush

Name: Charles M. Rush

Title: Manager

 